                Case 20-10343-LSS              Doc 1666        Filed 11/16/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                               Jointly Administered
                          Debtors.


       FOURTH SUPPLEMENTAL DECLARATION OF DEREK C. ABBOTT IN
     SUPPORT OF THE DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
     UNDER 11 U.S.C. §§ 327(a), 328(a), AND 1107(b), FED. R. BANKR. P. 2014 AND
          2016, AND DEL. BANKR. L.R. 2014-1 AND 2016-1, AUTHORIZING
        RETENTION AND EMPLOYMENT OF MORRIS, NICHOLS, ARSHT &
       TUNNELL LLP AS BANKRUPTCY CO-COUNSEL FOR THE DEBTORS
                   NUNC PRO TUNC TO THE PETITION DATE

                  I, Derek C. Abbott, hereby declare under penalty of perjury:

                  1.       I am a partner at Morris, Nichols, Arsht & Tunnell LLP (“Morris

Nichols”), which maintains an office for the practice of law at 1201 North Market Street, 16th

Floor, Wilmington, Delaware 19801. I am an attorney at law, duly admitted and in good

standing to practice in the state of Delaware, as well as in the United States District Court for the

District of Delaware.

                  2.       I submit this declaration (the “Fourth Supplemental Declaration”) to

supplement my declaration, dated March 17, 2020, attached as Exhibit A to the Debtors’

Application for Entry of an Order Under 11 U.S.C. §§ 327(a), 328(a), and 1107(b), Fed R.

Bankr. P. 2014 and 2016, and Del. Bankr. L.R. 2014-1 and 2016-1, Authorizing Retention and

Employment of Morris, Nichols, Arsht & Tunnell LLP as Bankruptcy Co-Counsel for the Debtors

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
                Case 20-10343-LSS             Doc 1666       Filed 11/16/20        Page 2 of 2




Nunc Pro Tunc to the Petition Date (D.I. 205) (the “Application”) filed on March 17, 2020.2

This Fourth Supplemental Declaration does not replace anything set forth in the Application, or

any previously submitted declaration except as expressly set forth herein.3

                 3.       Except as otherwise indicated, I have personal knowledge of the matters

set forth herein and, if called as a witness, would testify competently hereto.4

                 4.       Morris Nichols conducted, and continues to conduct, research into its

relations with the Debtors, their creditors, and other parties in interest in these chapter 11 cases.

In connection with this continued research, I am informed that Morris Nichols has been engaged

to represent Thompson Hine LLP and Compass Group USA, Inc., and their related entities in

matters unrelated to these chapter 11 cases.

                 5.       Should any additional information relevant to Morris Nichols’ retention

and employment in the above-captioned cases come to Morris Nichols’ attention, Morris Nichols

will file additional supplemental declarations.



                 I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.

Executed on November 16, 2020
            Wilmington, Delaware
                                                                /s/ Derek C. Abbott
                                                               Derek C. Abbott




2
  Capitalized terms not defined herein are defined in the Application. Morris Nichols does not waive by the
Application, this Fourth Supplemental Declaration, and its contents, and hereby reserves and preserves all
privileges.
3
 As of the filing of this Fourth Supplemental Declaration, Morris Nichols has filed three previous supplemental
declaration at docket numbers 780, 1353, and 1612.
4
  Certain of the disclosures herein relate to matters within the knowledge of other attorneys at Morris Nichols and
are based on information provided by them.



                                                        2
